Appeal by plaintiffs, according to their notice of appeal, from the “portion” of. an order of the Supreme Court, Kings County, dated December 10, 1973, which “.denies” certain relief;' The order actually granted, in its entirety, plaintiffs’ motion to compel disclosure of certain papers and records in the possession of the defendant City of New York. Appeal dismissed, without costs. Plaintiffs are not aggrieved parties, since the order under review contains no provisions against their interest (CPLR 5511). Hopkins, Acting P. J, Martuscello, Latham, Shapiro and Christ, JJ., concur.